                  Case 2:21-mj-02632-DUTY Document 2 Filed 05/28/21 Page 1 of 3 Page ID #:39
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                          տ Original   տ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Central District of California

                          In the Matter of the Search of                             )
                  (Briefly describe the property to be searched or identify the      )
                                  person by name and address)                        )        Case No. 2:21-MJ-02632
          SAFETY DEPOSIT BOX 49 AND ITS                                              )
          CONTENTS, previously taken from U.S. Private                               )
          Vaults, and now in storage at the FBI                                      )
                                                                                     )
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See caption above

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)               until, the facts justifying, thee later specific date of                               .


Date and time issued:                 $0
                                                                                                                   Judge’s signature

City and state:               Los Angeles, CA                                               Hon. Charles )Eick, U.S. Magistrate Judge
                                                                                                                 Printed name and title

AUSA Andrew Brown, x0102, 11th Floor
                Case 2:21-mj-02632-DUTY Document 2 Filed 05/28/21 Page 2 of 3 Page ID #:40
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:
       2:21-MJ-02632
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
     Case 2:21-mj-02632-DUTY Document 2 Filed 05/28/21 Page 3 of 3 Page ID #:41



 1                                   ATTACHMENT B
 2   I.   ITEMS TO BE SEIZED
 3        1.   The items to be seized are evidence, contraband, fruits, or
 4   instrumentalities of violations of 18 U.S.C. §§ 1343 (wire fraud) and
 5   1956 (money laundering) and 21 U.S.C. §§ 841 and 846 (drug
 6   trafficking), (the “Target Offenses”) namely:
 7             a.    Evidence of wealth, such as cash over $5,000,
 8   financial instruments, cryptocurrencies, and documents and records
 9   referring or relating to the same; and
10             b.    Records or items containing indicia of ownership or
11   control of a safety deposit box or its contents such as rental
12   agreements or references to specific persons or their contact
13   information.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
